Citation Nr: 1010690	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-04 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for bilateral ear 
fungus.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a psychiatric 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to bilateral hearing loss.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
ulcers.

5.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1946.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

A motion to advance this case on docket was granted by the 
Board.  See 38 U.S.C.A. § 7101 (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).

The issues of entitlement to service connection for bilateral 
ear fungus claimed as jungle rot, a psychiatric disorder, 
bilateral hearing loss, ulcers, and a bilateral knee disorder 
are remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1.  A November 1995 rating decision denied entitlement to 
service connection for bilateral ear fungus.  The Veteran was 
notified of this decision but did not appeal this decision.

2.  In December 1995 letter, the RO notified the Veteran that 
his claim of whether new and material evidence had been 
submitted to reopen the issue of entitlement to service 
connection for a psychiatric disorder was denied.  The 
Veteran did not appeal this decision.

3.  Evidence received since the November 1995 rating decision 
and December 1995 notification letter raises a reasonable 
possibility of substantiating the claims.


4.  An April 2005 rating decision denied entitlement to 
service connection for hearing loss and found that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for ulcers.  The Veteran 
was notified of this decision but did not appeal this 
decision.

5.  Evidence received since the April 2005 rating decision 
raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a bilateral ear fungus is new and 
material, and therefore the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for a psychiatric disorder is new and 
material, and therefore the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for hearing loss is new and material, and 
therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for ulcers is new and material, and 
therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

In the February 2008 statement of the case, the RO reopened 
the previously denied claims for service connection for 
bilateral ear fungus, a psychiatric disorder, bilateral 
hearing loss, and ulcers, and denied entitlement to service 
connection for these disorders on the merits of the claims.  
However, before considering a claim that has previously been 
adjudicated, the Board must determine whether new and 
material evidence was presented or secured for the claim as a 
jurisdictional matter.  Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001).  

A November 1995 rating decision denied entitlement to service 
connection for bilateral ear fungus.  The Veteran was 
notified of this decision but did not appeal this decision.  
In December 1995 letter, the RO notified the Veteran that his 
claim of whether new and material evidence had been submitted 
to reopen the issue of entitlement to service connection for 
a psychiatric disorder was denied.  The Veteran did not 
appeal this decision.  Accordingly, these decisions are 
final.  38 U.S.C.A. § 7105.

In an April 2005 rating decision, the RO denied entitlement 
to service connection for bilateral hearing loss and 
determined that new and material had not been submitted to 
reopen the claim of entitlement to service connection for 
ulcers.  The Veteran was notified of this decision but did 
not appeal.  Accordingly, this decision is final.  
38 U.S.C.A. § 7105.

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers.  
"Material" evidence is defined as existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  


Bilateral Ear Fungus

In the November 1995 rating decision, the RO stated that the 
Veteran's service medical records were incomplete, but that 
the report of physical examination prior to discharge was of 
record and showed no residuals of an ear fungus and no 
findings of ear, nose, or throat abnormalities.  The RO 
concluded that in the absence of objective findings of the 
claimed disability having occurred in or caused by service, 
service connection could not be granted.

Since the November 1995 rating decision, private medical 
records dated in April 1998 show treatment for chronic otitis 
media of the left ear.  In February 2007, the Veteran's 
treating physician stated that the Veteran's reported history 
and information indicates that "he should be able to claim 
disability for the chronic fungal infections in the ears . . 
. relating from years in the military infantry."  

This evidence is new in that it was not of record at the time 
of the November 1995 rating decision.  It is also material, 
in that it provides medical evidence that presents a 
reasonable possibility of substantiating the Veteran's claim.

Psychiatric Disorder

In an October 1987 rating decision, the RO found that service 
medical records could not be obtained, but that a VA 
examination was negative for any type of psychiatric 
disorder.  The RO concluded that in the absence of objective 
findings of the claimed disability, service connection could 
not be granted.  In the December 1995 letter, the RO 
determined that the Veteran had not presented new and medical 
evidence to reopen the claim of entitlement to service 
connection for a psychiatric disorder since the claim had 
been denied in an October 1987 rating decision.  The RO 
observed that since October 1987, the Veteran had not 
submitted any evidence in support of this claim.  The RO 
concluded that in the absence of new and material evidence, 
the previously denied claim could not be reopened.

Since the December 1995 RO decision, private medical records 
dated from 1992 to 2006, and VA treatment records dated in 
April 2005 to January 2007, show treatment for depression.  A 
Narrative Summary of VA hospital treatment in December 1957 
shows treatment for shortness of breath and hyperventilation 
syndrome.  No disease was found at the time.  In February 
2007, the Veteran's treating physician stated that the 
Veteran's reported history and information indicates that 
"he should be able to claim disability for . . . chronic 
anxiety/depression all relating from years in the military 
infantry."  

In a March 2007 statement, the Veteran's friend, G.W., 
reported that he visited the Veteran after the war at the 
"Will Rogers Field" VA Hospital.  He described the Veteran 
was near a nervous breakdown, and stated that the Veteran 
refused treatment for ulcers and high blood pressure.  
Approximately five years later, G.W. stated he took the 
Veteran to an emergency room as the Veteran was not breathing 
and was paralyzed.  G.W. reported that the Veteran was told 
he had a nervous breakdown.  

This evidence is new in that it was not of record at the time 
of the November 1995 rating decision.  It is also material, 
in that it provides a reasonable possibility of 
substantiating the Veteran's claim.

Bilateral Hearing Loss

In an April 2005 rating decision, the RO found that the 
Veteran's service medical records show no record of the 
Veteran having been treated for or diagnosed with bilateral 
hearing loss, and that current medical evidence did not show 
any evidence of post-service treatment or a clinical 
diagnosis of bilateral hearing loss.  The RO concluded that 
in the absence of objective findings of the claimed 
disability, service connection could not be granted for 
bilateral hearing loss either on a direct or presumptive 
basis.

Since the April 2005 rating decision, private treatment 
records show findings of bilateral hearing loss in November 
2000.  In February 2007, the Veteran's treating physician 
stated that the Veteran's reported history and information 
indicates that "he should be able to claim disability for . 
. . hearing loss . . . relating from years in the military 
infantry."  


This evidence is new in that it was not of record at the time 
of the April 2005 rating decision.  It is also material, in 
that it provides medical evidence that presents a reasonable 
possibility of substantiating the Veteran's claim.

Ulcers

In an October 1987 rating decision, the RO found that the 
Veteran's service medical records could not be obtained, but 
that the evidence did not show that ulcers were incurred in 
or aggravated during the Veteran's military service.  The RO 
concluded that in the absence of objective findings of the 
claimed disability having occurred in or caused by service, 
service connection could not be granted.  In the April 2005 
rating decision, the RO found that the Veteran had not 
presented new and medical evidence to reopen the claim for an 
ulcer disorder that was originally denied in the October 1987 
rating decision.  The RO observed that evidence submitted 
since October 1987 showed no evidence of ulcers, 
hyperacidity, or residuals of an ulcer operation.  The RO 
concluded that in the absence of new and material evidence, 
the previously denied claim could not be reopened.

Since the April 2005 rating decision, private medical records 
dated from 1992 to 2006, and VA treatment records dated in 
April 2005 to January 2007, show treatment for peptic ulcer 
disease, gastroesophageal reflux disease, and an ulcer-like 
syndrome.  A Narrative Summary of VA hospitalization in 
August 1952 shows complaints of epigastric cramping since 
1943.  The Veteran was placed on an ulcer regimen and 
scheduled for studies, most of which he refused.  No 
condition was diagnosed at the time.  

In a March 2007 statement, the Veteran's witness attested 
that the Veteran was treated by VA for ulcers after the war, 
although he refused the treatment.  In February 2007, the 
Veteran's treating physician stated that the Veteran's 
reported history and information indicates that "he should 
be able to claim disability for . . . his recurrent ulcer 
syndrome . . . relating from years in the military 
infantry."  

This evidence is new in that it was not of record at the time 
of the April 2005 rating decision.  It is also material, in 
that it provides medical evidence that presents a reasonable 
possibility of substantiating the Veteran's claim.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral ear fungus is reopened, 
and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for serviced connection for hearing loss is reopened, and to 
this extent only, the appeal is granted.

New and material evidence having been submitted, the claim 
for service connection for ulcers is reopened, and to this 
extent only, the appeal is granted.


REMAND

In a VA Form 9, "Appeal to Board of Veterans Appeal," 
submitted in March 2007 and accepted as a notice of 
disagreement to the January 2007 rating decision, the Veteran 
indicated that he wished to appear personally at a hearing 
and that he would appear at the local RO before the Board.  
In his February 2008 substantive appeal, the Veteran 
indicated he did not wish to have a hearing before the Board.  
Notwithstanding, the RO scheduled him for a hearing before 
the Board in November 2009, and notified him of this hearing 
by two letters dated in October 2009.  In October 2009, the 
Veteran's son sent a letter to and stated that the Veteran 
had been hospitalized following a heart attack and would not 
be able to attend his scheduled hearing.  However, the 
Veteran's son requested that the hearing be rescheduled.  
There is no record that the RO attempted to reschedule the 
Veteran for a hearing before the Board.

By this decision, the Board reopened the claims of 
entitlement to service connection for bilateral ear fungus, a 
psychiatric disorder, bilateral hearing loss, and ulcers.  
The Veteran also seeks entitlement to service connection for 
a bilateral knee disorder.

The evidence reflects current diagnoses of the claimed 
disorders.  In a February 2007 statement, the Veteran's 
private treating physician opined that the Veteran's reported 
history indicates that these disorders are related to the 
Veteran's active military service.  

In a March 2007 witness' statement, a service member who knew 
the Veteran before and after his active service and who was 
also on active service at approximately the same time, 
attested to his observations of the Veteran's knee and leg 
symptomatology from active service to the present, and his 
personal knowledge that the Veteran received treatment for 
ulcer and a nervous breakdown shortly after his discharge 
from active service.  In an October 2009 statement, the 
Veteran's son stated he remembered his mother saying that the 
Veteran had the claimed disorders when they were married, 
which was shortly after the Veteran was discharged from 
military service. 

The record shows that the Veteran stated he was treated by VA 
for an ulcer disorder as early as in 1947 through 1949 for 
his ear disorder.  VA documents in the claims file show 
treatment at the VA Hospital in Oklahoma City as early as 
1952.  However, an attempt in March 2005 to find these 
records resulted in a negative search.  The response from the 
VA Medical Center (VAMC) was that the earliest document of 
record was dated in 1985, which were not provided.  Although 
VA was unable to provide these documents, the Veteran was 
able to locate records dated from 1952 to 1962 and provided 
them.  There is no formal finding of unavailability for 
records or documentation between 1947 to 1952, and 1962 to 
1985 or that the Veteran was notified that the records were 
destroyed and/or unavailable.  


Moreover, the Veteran must be afforded a VA examination to 
determine the etiology of his any chronic bilateral ear 
fungus, psychiatric disorder, bilateral hearing loss, and 
ulcers.  38 C.F.R. § 3.159(c)(4) (2009); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
clarify whether he wishes to be scheduled 
for a hearing before the Board at the RO, 
either through videoconference techniques 
or in-person at a Travel Board hearing.

2.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  Based on his 
response, the RO must attempt to procure 
copies of all records which have not 
previously been obtained from identified 
treatment sources.  Regardless of the 
Veteran's response, the RO must attempt 
to obtain treatment records from the VAMC 
Oklahoma City, Oklahoma for the time 
period from 1947 to 2005, and any 
additional current treatment records from 
and any other VA records the Veteran 
identifies.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action 
to be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.   


3.  After the appropriate signed release 
form has been obtained, the RO must 
request and associate all pertinent 
treatment records from R. E. D., M.D.  
Dr. D. must be requested to give the 
basis for his opinion that the Veteran's 
chronic fungal ear infections, bilateral 
hearing loss, recurrent ulcer syndrome, 
and chronic anxiety and depression are 
related to his military service and 
provide authority for the opinion given.

4.  Thereafter, the Veteran must be 
afforded a VA examination(s) to determine 
the etiology of any chronic ear disorder, 
hearing loss, psychiatric disorder, 
gastrointestinal/ulcer disorder, and knee 
disorder found.  All indicated tests and 
studies must be performed.  The claims 
folder must be reviewed by the examiner 
in conjunction with the examination.  
Following a review of the service and 
post service medical records, as well as 
the Veteran's statements and other lay 
statements in the claims file, the 
examiner must state whether any chronic 
ear infections, bilateral hearing loss, 
psychiatric disorder, 
gastrointestinal/ulcer disorder, and knee 
disorder found are related to the 
Veteran's military service.  A complete 
rationale must be provided for all 
opinions expressed.  If the requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report prepared must be 
typed.

5.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination(s) and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. § 3.158, 3.655.  In the event 
that the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO must 
readjudicate the Veteran's claims for 
service connection for bilateral ear 
fungus, claimed as jungle rot, a 
psychiatric disorder, bilateral hearing 
loss, ulcers, and a bilateral knee 
disorder.  If any issue on appeal remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative, and they must be 
provided an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review.

7.  THE VETERAN'S APPEAL HAS BEEN 
ADVANCED ON THE BOARD'S DOCKET and 
therefore must be afforded expeditious 
treatment.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


